     Case 2:15-cv-02410-MCE-DMC Document 57 Filed 07/01/20 Page 1 of 2

1     Roger A. Colvin, Esq. (SBN 068773)
      Alvarez-Glasman & Colvin
2     Attorneys at Law
      13181 Crossroads Parkway North
3     Suite 400 – West Tower
      City of Industry, CA 91746
4     Telephone: (562) 699-5500
      Facsimile: (562) 692-2244
5     rcolvin@agclawfirm.com
      Attorneys for Defendants City of Chico,
6     Michael A. Dunbaugh, Michael O’Brien,
      Jack Ditty, Wayne Rockwell, and Jeffrey Kozak
7
      ASHLEY R. AMERIO, ESQ. (SBN 230469)
8     MATTHEW D. ENGEBRETSON, ESQ. (SBN 231994)
      AMERIO LAW FIRM P.C.
9     1651 Response Road, First Floor
      Sacramento, CA 95815
10    Telephone: (916) 419-1111
      Email: ashley@ameriolaw.com
11
      Attorneys for Plaintiff, Sean Patrick Reardon
12
13                          UNITED STATES DISTRICT COURT
14                         EASTERN DISTRICT OF CALIFORNIA
15    SEAN PATRICK REARDON                    )   Case No.: 2:15-CV-02410-MCE-DMC
                                              )
16                  Plaintiff,                )   (Assigned to the Honorable District
                                              )   Court Judge Morrison C. England, Jr.)
17           vs.                              )
                                              )   ORDER RE: COURT RULING ON (1)
18    CITY OF CHICO; MICHAEL A.               )   DEFENDANTS’ MOTION FOR
      DUNBAUGH, individually and in his ))        ATTORNEY’S FEES UNDER 42
19    capacity as Interim Chief of the City )     U.S.C. § 1988; (2) REQUEST TO
      of Chico Police Department;                 CONTINUE OPPOSITION AND
20                                            )   REPLY CUTOFF DEADLINE DATES
      MICHAEL O’BRIEN, individually )             PENDING EXECUTION OF
21    and in his official capacity as Chico )     WAVIERS AND SETTLEMENT
      Police Captain/Incoming Police          )   AND RELEASE AGREEMENT
22    Chief; JACK DITTY, individually         )
      and in his official capacity as a Chico )
23    City Police Officer; WAYNE              )
      ROCKWELL, individually and in his )
24    official capacity as a Chico City       )
      Police Officer; JEFFREY KOZAK, )
25    individually and in his official        )
      capacity as a Chico Police Officer;     )
26    and, DOES 1 to 100, inclusive,          )
                                              )
27                  Defendants.               )
                                              )
28                                            )



                                                  1
     Case 2:15-cv-02410-MCE-DMC Document 57 Filed 07/01/20 Page 2 of 2

1              Having reviewed the parties’ Joint Stipulation for Court Ruling on
2     Defendants’ Motion for Attorney’s Fees under 42 U.S.C. § 1988 and Request to
3     continue Opposition and Reply Cutoff Deadline Dates pending execution of
4     Waivers and Settlement and Release Agreement by the Parties, the Court continues
5     the cutoff date deadlines for Plaintiff’s Opposition and Defendants’ Reply to
6     Plaintiff’s Opposition for thirty (30) dates in accordance with the original deadline
7     dates.
8              IT IS SO ORDERED.
9     Dated: June 30, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 2
